— Judgment, Supreme Court, New York County (Allen Alpert, J. at trial and post-verdict hearings), rendered May 31, 1990, convicting defendant, after trial by jury, of murder in the second degree, and sentencing him to an indeterminate term of 25 years to life imprisonment, unanimously affirmed.
Following his arrest for the Christmas 1988 slaying of his girlfriend, defendant was treated with anti-depressant and anti-psychotic drugs during his pre-trial detention. Several weeks after the jury returned its guilty verdict, defendant challenged his conviction on the basis that he was not capable of participating in the trial as a consequence of his mental disease and his medication. Both trial counsel and the psychiatrist who had treated defendant testified that they were of the opinion that defendant was not incompetent. Defendant’s expert witness testified that the medication administered could have made the defendant sleepy, and that the effects would be stronger following a hiatus in the taking of the medication. Defendant testified that from time to time throughout the trial, he did not receive his medicine. Other testimony demonstrated that defendant, who had apparently attempted suicide as the trial neared and claimed to have attempted suicide in the past, was alert throughout the trial.
The court having credited the testimony of defendant’s trial counsel and the treating psychiatrist concluded that defendant’s motion was merely a continuation of a pattern of deceit, and noted that the testimony regarding defendant’s conduct at the trial comported with the Court’s own observations that defendant had responded appropriately to the court officers and had engaged in dialogues with counsel.
Defendant did not establish a ” 'sufficient doubt’ ” (People v Gensler, 72 NY2d 239, 245) about his competency so as to require proceedings under CPL article 730. CPL 730.30 (1) commands “the court wherein the criminal action is pending [to] issue an order of examination when it is of the opinion *414that the defendant may be an incapacitated person”. Here, the trial court’s opinion that defendant was not incapacitated is amply supported by the credible evidence adduced at the hearing. Concur — Sullivan, J. R, Carro, Milonas and Kupferman, JJ.